Citation Nr: 9909555	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  92-16 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a 
right knee disability.  

2.  Entitlement to a rating higher than 10 percent for a left 
knee disability.

3.  Entitlement to service connection for a right elbow 
disability.



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran served on active duty in the Army from November 
1973 to November 1975, and in the Marine Corps from February 
1983 to September 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1990 rating decision that granted service 
connection and a single 10 percent rating for a bilateral 
knee disability; the veteran appealed for a higher rating.  
He also appealed a July 1991 RO decision that denied service 
connection for a bilateral elbow disability.  The case was 
remanded by the Board in July 1994 and December 1996.  In an 
August 1998 decision, the RO granted service connection for a 
left elbow disability, continued to deny service connection 
for a right elbow disability, and assigned a separate 10 
percent rating for the right knee disability and a separate 
10 percent rating for the left knee disability.

Thus, the current issues on appeal are entitlement to service 
connection for a right elbow disability, a rating higher than 
10 percent for the right knee disability, and a rating higher 
than 10 percent for the left knee disability.  The present 
Board decision addresses the claim for service connection for 
a right elbow disability; issues of higher ratings for the 
right and left knee conditions are addressed in the remand 
portion of the decision.


FINDINGS OF FACT

A chronic right elbow disability was not present in service; 
arthritis of the right elbow was not manifest to a 
compensable degree within the year after service; and the 
veteran's current right elbow disorder began after service 
and was not caused by any incident of service.




CONCLUSION OF LAW

A right elbow disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the Army from November 
1973 to November 1975, and in the Marine Corps from February 
1983 to September 1989.  His service medical records show no 
findings of a right elbow disorder.  He was medically 
discharged from his final period of service because of his 
bilateral knee disorder.  The Medical Board evaluation 
conducted in connection with his service discharge included 
no findings with respect to the right elbow.

In September 1989 and January 1990, the veteran filed VA 
claims for service connection for various conditions, but he 
did not refer to the right elbow.  

On a March 1990 VA examination, the veteran's complaints 
included bilateral elbow pain.  No clinical findings relative 
to the elbows were reported.  X-rays of the left elbow showed 
an old healed non-united fracture of the olecranon process 
with traumatic arthritis; X-rays of the right elbow were 
normal.  Clinical diagnoses included a left elbow disorder, 
but not a right elbow disorder.

In June 1990, the veteran filed a claim for service 
connection for a right elbow disorder.  He said that recent 
VA X-rays had shown his elbow was damaged.

A report of an August-September 1990 admission to Veterans 
Memorial Medical Center (VMMC) in the Philippines (not a VA 
facility) notes a diagnosis of traumatic arthritis of both 
knees and elbows.  It was reported that he had fallen while 
skiing a year earlier and from then on developed joint pains.  
No findings concerning the elbows were described, and there 
is no indication that the elbows were X-rayed.  (Attempts by 
the RO to obtain additional records from this facility have 
been unsuccessful.)

Outpatient treatment records from 1991 to 1995 and a report 
of an April 1993 admission to the VA Medical Center (VAMC) in 
Long Beach, California show no findings relative to a right 
elbow disorder.

On a May 1996 VA examination, the veteran complained of pain 
when resting his elbows on a chair.  He reported he received 
no treatment other than taking Motrin for his elbow pain.  
Clinical examination of elbows showed no evidence of fluids 
in the joints, bony deformities, or limitation of motion; 
there was no tenderness to pressure anywhere in the right 
elbow.  X-rays of the right elbow showed a small olecranon 
spur, but the joint margins were intact.  

On a July 1997 VA examination, the veteran claimed he had no 
pain or problems with his right elbow; he did have complaints 
concerning the left elbow.  Range of motion of the right 
elbow was normal.  

On a May 1998 VA examination, the veteran reported that he 
had bilateral elbow pain without bursitis.  The veteran was 
able to extend his elbows to 180 degrees and flex them to 20 
degrees, although he complained of pain, particularly on the 
left side.  There was no evidence of olecranon bursitis.  The 
examiner stated the veteran had painfully limited range of 
motion of the elbows (and other joints).  X-rays of both 
elbows showed bilateral olecranon spur formation, and the 
left elbow also had degenerative changes.  

In August 1998, the RO granted service connection for a left 
elbow disability, and continued to deny service connection 
for a right elbow disability.

Additional medical records from 1996 to 1999 are contained in 
the veteran's claims file, but such records do not refer to a 
right elbow condition.  

In a January 1999 statement, the veteran asserted that a May 
11, 1983 service medical record referred to a right elbow 
disability; and he submitted a photocopy of the service 
record on which he drew an arrow to words on the written 
report which he thought mentioned a right elbow.  However, 
the May 11, 1983 service medical record refers to a left leg 
problem with "+ edema" (positive edema) of the leg; the 
veteran incorrectly read "+ edema" as meaning right elbow. 

II.  Analysis

The veteran's claim for service connection for a right elbow 
disability is well grounded, meaning plausible.  The evidence 
has been developed to the extent possible, and there is no 
further VA duty to assist the veteran with this claim.  
38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records show no right elbow 
disorder.  He was discharged from service in September 1989.  
A March 1990 VA examination, within the year after service, 
showed a normal right elbow; this included normal X-rays, 
without evidence of arthritis.  A summary of an August-
September 1990 admission to VMMC in the Philippines (which is 
not a VA facility) lists a diagnosis of traumatic arthritis 
of the knees and elbows.  This report was within the year 
after service, but the report lists no findings concerning 
the elbows, nor is there any indication that arthritis of the 
right elbow was established by X-ray findings as required by 
38 C.F.R. § 4.71a, Codes 5003 and 5010.  The VMMC report does 
not properly establish arthritis of the right elbow to a 
compensable degree within the year after service, as required 
to raise a presumption of service incurrence.

VA medical examinations from 1996 to 1998 collectively show 
X-ray evidence of an olecranon spur of the right elbow, with 
no degenerative changes of the joint.  This condition is 
first shown a number of years after service, and there is no 
medical evidence to link it to active service.  The weight of 
the evidence shows the current right elbow disorder began 
after service and was not caused by any incident of service.

The preponderance of the evidence is against the claim for 
service connection for a right elbow disability.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

Service connection for a right elbow disorder is denied.


REMAND

The veteran's claims for higher ratings for his service-
connected right and left knee disorders are well grounded, 
meaning plausible, and there is a further VA duty to assist 
him in developing evidence pertinent to his claims.  38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103, 3.159; Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992); Murphy v. Derwinski 1 
Vet.App. 78 (1990).

The last VA compensation examination of the knees was 
performed in May 1998, and reported findings included "20" 
degrees of flexion of both knees.  In its August 1998 rating 
decision, the RO referred to this as "120" degrees of 
flexion.  It is possible that "20" degrees of knee flexion 
was reported in error at the May 1998 VA examination, since 
it is significantly different from range-of-motion findings 
in other recent medical records (including January 1999 
records which the veteran submitted directly to the Board).  
However, under the circumstances, another VA examination is 
warranted, and any additional ongoing medical records should 
be obtained.

Accordingly, this case is remanded for the following actions:

1.  The RO should ask the veteran to 
identify any other sources of medical 
examination or treatment for right and 
left knee problems since January 1999.  
The RO should obtain copies of the 
related medical records.

2.  The RO should have the veteran 
undergo another VA examination for the 
purpose of determining the current 
severity of his right and left knee 
disorders.  This should include range-or-
motion testing with a goniometer; results 
should be reported in degrees and in 
standard fashion for rating purposes.  
See 38 C.F.R. § 4.46, § 4.71, Plate II, 
§ 4.71a, Codes 5260, 5261.  All other 
findings necessary for rating, including 
the degree of any knee instability, 
should also be reported.  The examiner 
should note any objective evidence of 
pain referable to the knees, and should 
assess the degree of functional 
impairment during use or flare-ups.  
DeLuca v. Brown, 8 Vet.App. 202 (1995).  
The claims folder should be provided to 
and reviewed by the doctor in conjunction 
with the examination.

3.  After the foregoing, the RO should 
review the veteran's claims for higher 
ratings for his right and left knee 
disorders.  This should include 
consideration of possible dual ratings as 
discussed in VAOPGCPREC 9-98 and 23-97.  
If the claims are denied, the veteran 
should be provided a supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

